DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15, 16 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8, 2022. It is noted that claim 16 depends from withdrawn claim 15 and is therefore also withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the connection point configured to connect the drive output shaft to the electric vehicle transmission.” Since the output is part of the electric vehicle transmission (which is the entire claim), it is unclear how the connection point can connect a part of the transmission to that same transmission.
Claim 20 recites “[a] drive module for an electric vehicle, comprising an electric machine with a rotor; and an electric vehicle transmission according to Claim 13, wherein a rotor of the electric machine is….” It is unclear if the second recited rotor is the same as the first recited rotor since these rotors both start with “a.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, 17, 19-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurth (US 2019/0263243).

Claim 13
Kurth discloses an electric vehicle transmission, comprising: 
a drive input shaft (2), the drive input shaft (2) configured for connection to an electric machine (13, 14); 
a drive output shaft (interconnecting 8b and 6); 
a first planetary gearset (7a, 8a, 9a, 10a) and a second planetary gearset (7b, 8b, 9b, 10b), 
wherein the first planetary gearset (7a, 8a, 9a, 10a) and the second planetary gearset (7b, 8b, 9b, 10b) each comprise a first element, a second element, and a third element (any of the 4 members which are a sun, planet, ring, and planetary web/carrier), respectively, in the form of a sun gear, a planetary web, and a ring gear, in each case; and 
wherein a first shifting element (12b) and a second shifting element (12a) are provided, by the selective actuation of which the drive input shaft (2) can be coupled to the drive output shaft (interconnecting 8b and 6) by way of the planetary gearsets with the engagement of a gear in each case; 
wherein: 
the first element (9a) of the first planetary gearset is connected rotationally fixed to the drive input shaft (2); 
the second element (8a) of the first planetary gearset is connected rotationally fixed to the first element (9b) of the second planetary gearset; 
the second element (8b) of the second planetary gearset is connected rotationally fixed to the drive output shaft (interconnection between 8b and 6); 
the third element (10b) of the second planetary gearset is held fixed (fixed to 16);
the third element (10a) of the first planetary gearset can be connected rotationally fixed to the drive output shaft (rotating with 8b) by means of the first shifting element (12b); and two of the elements (10a and 8a) of the first planetary gearset can be brought into rotationally fixed connection with one another by means of the second shifting element (12a).

Claim 14
Kurth discloses wherein in its actuated condition the second shifting element (12a) connects the second element (8a) in a rotationally fixed manner to the third element (10a) of the first planetary gearset. It is clear that the recited “second element” is of the first planetary gearset.

Claim 17
Kurth discloses wherein a first gear between the drive input shaft (2) and the drive output shaft (interconnection between 8b and 6) is obtained by closing the first shifting element (12b) and a second gear between the drive input shaft (2) and the drive output shaft (interconnection between 8b and 6) is obtained by actuating the second shifting element (12a).

Claim 19
As best understood, Kurth discloses a connection point (see annotated FIG. 1) in the drive output shaft (interconnection between 8b and 6) axially on a side of the second planetary gearset (7b, 8b, 9b, 10b) that faces away from the first planetary gearset (7a, 8b, 9b, 10b), the connection point configured to connect the drive output shaft to the electric vehicle transmission (e.g., 6 as a part of the overall vehicle transmission).

[AltContent: textbox (Connection point (claim 19))][AltContent: arrow]
    PNG
    media_image1.png
    368
    419
    media_image1.png
    Greyscale


Claim 20
Kurth discloses a drive module for an electric vehicle, comprising an electric machine (13, 14) with a rotor (14); and an electric vehicle transmission according to Claim 13 (see rejection of claim 13), wherein a rotor (14) of the electric machine (13, 14) is connected rotationally fixed to the drive input shaft (2) of the electric vehicle transmission.


Claim 21
Kurth discloses wherein the electric machine (13, 14) is arranged coaxially with the first planetary gearset (7a, 8a, 9a, 10a) and the second planetary gearset (7b, 8b, 9b, 10b) of the electric vehicle transmission (see FIG. 1).

Claim 22
Kurth discloses wherein the rotor (14) of the electric machine (13, 14) is fixedly connected to the drive input shaft (2) (see FIG. 1).

Claim 24
Kurth discloses an electric vehicle comprising at least one drive module according to claim 20 (see rejection of claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurth as set forth in the rejection of claim 13, in view of Schmidt et al. (US 5,931,757).

Claim 23
Kurth does not disclose wherein the electric machine is positioned axially overlapping the two planetary gearsets, and the two planetary gearsets are arranged radially inside the electric machine. However, Schmidt discloses that an electric machine (56) which connects to one of two planetary gearsets (24, 26) extends outward and surrounds/axially overlaps the two planetary gearsets (see FIG. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurth to have physically moved the electric machine so that it axially overlapped the two planetary gearsets in order to minimize the overall envelop of the transmission (see Schmidt, column 7, lines 7-17). 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurth as set forth in the rejection of claim 13, in view of Bayoux (WO 2020244703).

Claim 25
Kurth does not disclose wherein the electric vehicle is selected from a bus or a truck. However, Bayoux discloses a similar two planetary gearset electric axle transmission that may be used in a car, truck, bus or other commercial vehicle (see first full paragraph on page 2 of transmission of Bayoux). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kurth to have used this electric vehicle transmission in a truck or bus in order to expand the uses of the transmission and/or to provide a larger vehicle for the electric vehicle of Kurth.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 18, the prior art does not disclose or render obvious an electric vehicle transmission comprising the combination of features including “a connection point in the drive input shaft axially between the first planetary gearset (15) and the second planetary gearset, the connection point configured to connect the drive input shaft to the electric machine.” The closest prior art, Kurth, discloses a connection point (see connection between 14 and 2) in the drive input shaft (2), the connection point configured to connect the drive input shaft (2) to the electric machine (13, 14). However, Kurth does not disclose that the connection point is axially between the first planetary gearset and the second planetary gearset. The prior art references which do include a connection point between the two planetary gearsets do so either because they also connect to a member of the other planetary gearset or due to a connection through the center of the two planetary gearsets. However, this is not present/feasible in Kurth. Firstly, the rotor does not connect to the other planetary gearset. Secondly, the other necessary interconnections in Kurth must be located between the two planetary gearsets due to the fixed nature of the stator (13) and ring gear (10b), i.e., due to the requirement that these connect to the housing. As such, there is no reason apparent in the prior art why one would have moved the rotor connection point to be to the right of the first planetary gearset when that connector must extend around to the left of this first planetary gearset in Kurth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holmes et al. (US 7,220,203) is an example of a motor connection point between the two planetary gearsets. Kaltenbach et al. (US 2020/0282827) is Applicant’s own invention which illustrates two planetary gearsets with a motor outside thereof. Mei (US 2019/0331203) discloses two planetary gearsets with a motor connection between the two planetary gearsets. Moeller (US 2012/0035014) discloses a plurality of embodiments of obvious modifications moving the electric motors physically to different locations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659